DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 2/10/2022, in reply to the Office Action mailed 11/16/2021, is acknowledged and has been entered.  Claims 2, 10, 12, 16-18, 21, 24 and 28 have been amended.  Claims 2-19, 21, 24-26 and 28 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The previous rejections have been modified to address claim amendment.  In addition, new grounds for rejection are set forth, necessitated by claim amendment.  The Examiner’s response to Applicant’s argument is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10, 12-15, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over World Health Organization, "A Phase I/lla(early phase) Study of Targeted Radiotherapy alone for Stem Cell Transplant Conditioning in Systemic AL Amyloidosis", https://ictrptest.azurewebsites.net/Trial2.aspx?TriallD=EUCTR2015-002231-18-GB (2015) in view of Ozaki et al. (BioMed Research International, 2014, Article ID 394792, 7 pages).
World Health Organization (WHO) teaches a Phase I/lla(early phase) Study of Targeted Radiotherapy alone for Stem Cell Transplant Conditioning in Systemic AL Amyloidosis.  Trial subjects include 18 patients over age 65 years.  Patients are eligible for ACST.  Both III-In and 90-Y labelled anti-66 are taught.  CHX A”-DTPA-Anti-CD66 is taught.
The main objective of the trail is a phase I/IIa study to assess the use of a [90Y]labeled anti-CD66 as the sole conditioning prior to autologous stem cell transplant  conditioning in patients with AL-amyloidosis.  The main objective will be to determine the safety and toxicity associated with the use of the [90]labelled antl-CD66 as measured by CTCAE version 4.0 criteria and stem cell engraftment and hence establish the maximum tolerated radiation dese (MTD) over three Infused radiation activity levels.  Primary end point(s): Primary objective is: Safety and toxicity of using [90Y}-anti-CD66 as the sole conditioning prior to autologous stem cell transplantation for Al-amyloidosis.  In addition the study will allow the assessment of clonal response (as measured by serial FLC assay} and by using established, validated methods of FLOW cytometry to measure the change in malignant plasma cell population. Disease response, cardiac recovery, time to progression and overall survival will also be reviewed, whilst determining the engraftment status of patients.  Finally the study will allow the assessment of the dosimetry model previously developed in Phase I and II trials in this patient group.
WHO does not specifically recite that patients are ineligible for treatment with high-dose melphalan preceding hematopoietic stem cell transplantation.
Ozaki teaches that high-dose melphalan (200 mg/m2 ) as conditioning regimen followed by autologous stem cell transplantation (ASCT) rescue has been established as a standard treatment for patients with multiple myeloma (MM) younger than 65 years of age. However, the role of ASCT in elderly patients older than 65 years remains controversial in the era of novel agents such as thalidomide, bortezomib, and lenalidomide. The efficacy and feasibility of ASCT have been shown in elderly patients by reducing the dose of melphalan to 100–140 mg/m2 (abstract).
Accordingly, elderly patients aged 65 years or older are usually considered as ineligible for high-dose melphalan therapy (200 mg/m2 followed by ASCT. Thus, clinical trials of ASCT have been mostly undertaken in patients younger than 65 years of age, and reports of ASCT performed in elderly patients are hardly available (page 2).
As conditioning regimen before ASCT, reduced dose of melphalan to 100–140 mg/m2 has been used in the elderly patients (page 2).
ASCT can be applied to a selected patient of 65 years of age or older when performance status is fit and no comorbidities/complications are present. Recent studies have demonstrated that ASCT with intermediate-dose melphalan (100–140 mg/m2) is a safe and effective treatment modality in patients younger than 70 years of age. Although the benefit of reduced-intensity ASCT had not been clearly demonstrated in the past decade, it can be a viable option if incorporated into sequential treatment strategies along with novel agents. Therefore, the indication of ASCT should be seriously considered in each elderly patient based on the performance status and the presence of complications and/or comorbidities but not on chronological age alone. The sequential approach including ASCT can be challenging but would be feasible approach to further improve the outcome of elderly patients with MM (page 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention that patients over 65 years old in the study of WHO would not be eligible for treatment with high-dose melphalan preceding hematopoietic stem cell transplantation when the teaching of WHO is taken in view of Ozaki.  One would have been motivated to omit melphalan administration, with a reasonable expectation of success, to such patients because WHO teaches radiotherapy alone for stem cell transplant conditioning, and because Ozaki specifically teaches elderly patients aged 65 years or older are usually considered as ineligible for high-dose melphalan therapy (200 mg/m2) followed by ASCT.  
With regard to the amendment wherein treating AL-amyloidosis does not involve administering an additional anti-tumor agent or an immunosuppressive agent at least four weeks before and/or after the stem cell transplantation, it is noted that WHO teaches [90Y]labeled anti-CD66 as the sole conditioning prior to autologous stem cell transplant  conditioning in patients with AL-amyloidosis, thus it is considered that additional treatments would not be administered.  

Claims 2-19, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over World Health Organization, "A Phase I/lla(early phase) Study of Targeted Radiotherapy alone for Stem Cell Transplant Conditioning in Systemic AL Amyloidosis", https://ictrptest.azurewebsites.net/Trial2.aspx?TriallD=EUCTR2015-002231-18-GB (2015) in view of Ozaki et al. (BioMed Research International, 2014, Article ID 394792, 7 pages), in further view of Schulz et al., British H. Haematology, 2011, 148, 910-917.
The rejection over WHO in view of Ozaki is applied as above.
WHO does not specifically recite BW 250/183 as the antibody or the time frame of administration of RIC prior to stem cell transplantation.
Schulz teaches that targeted irradiation of the bone marrow with radiolabeled monoclonal antibodies (radioimmunotherapy) represents a novel therapeutic approach with both myeloablative and antileukemic potential.  
The anti-CD66 antibody (antigranulocyte, anti–nonspecific cross-reacting antigen 95; BW 250/183) is well characterized with respect to biokinetic data and clinical application in bone marrow (BM) scintigraphy.
The anti-CD66 antibody (BW250/183) used in this study is described by Ringhoffer et al. The labeling with 111In or 90Y was conducted in 2 steps. First, the bifunctional chelator [2-(p-SCN-Bz-)-6-methyldiethylenetriaminepentaacetic acid [DTPA]] was attached to the antibody, and second the radioisotope was bound to the chelator. (Supplemental materials).
Patients received a therapeutic dose of 90Y-labeled anti-CD66 antibody as a single dose by slow intravenous push. The therapeutic 90Y activity was calculated on the basis of the serial total-body gamma camera counts32 with the use of adequate phantoms provided by OLINDA/EXM software33 to deliver a dose to the BM of 30-35 Gy in patients in complete remission, 35 to 40 Gy in patients not in complete remission in the malignant group, and 16-20 Gy in the nonmalignant group.
HCT was performed 14 days after infusion of the radiolabeled antibody (step 2) to avoid relevant irradiation of the graft (page 4646).
It would have been obvious to one of ordinary skill in the art to administer BW 250/183 as the anti-CD66 antibody in the methods of WHO when the teaching of WHO is taken in view of Shulz.  One would have been motivated to do so, with a reasonable expectation of success, because Shulz shows III-In and 90Y labeled BW 250/183 for successful imaging / conditioning prior to stem cell transplant.  HCT was performed 14 days after infusion of the radiolabeled antibody to avoid relevant irradiation of the graft (page 4646).
With regard to claim 17, Shulz teaches 16-40 Gy as a dosage for 90Y-labeled anti-CD66 antibody.  It would have been obvious to optimize the dosage as a matter of routine experimentation to determine the effective therapeutic amount. Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 2-10, 12-15, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over World Health Organization, "A Phase I/lla(early phase) Study of Targeted Radiotherapy alone for Stem Cell Transplant Conditioning in Systemic AL Amyloidosis", https://ictrptest.azurewebsites.net/Trial2.aspx?TriallD=EUCTR2015-002231-18-GB (2015) in view of Skinner et al. (Ann. Intern. Med., 2004, 140(2), p. 85-93 (abstract)).
World Health Organization (WHO) teaches a Phase I/lla(early phase) Study of Targeted Radiotherapy alone for Stem Cell Transplant Conditioning in Systemic AL Amyloidosis.  Trial subjects include patients having a diagnosis of systemic Al-amyloidosis, either as a new diagnosis or recurrent disease.  Patients are eligible for ACST. Both III-In and 90-Y labelled anti-66 are taught.  CHX A”-DTPA-Anti-CD66 is taught.
The main objective of the trail is a phase I/IIa study to assess the use of a [90Y]labeled anti-CD66 as the sole conditioning prior to autologous stem cell transplant  conditioning in patients with AL-amyloidosis.  The main objective will be to determine the safety and toxicity associated with the use of the [90]labelled antl-CD66 as measured by CTCAE version 4.0 criteria and stem cell engraftment and hence establish the maximum tolerated radiation dese (MTD) over three Infused radiation activity levels.  Primary end point(s): Primary objective is: Safety and toxicity of using [90Y}-anti-CD66 as the sole conditioning prior to autologous stem cell transplantation for Al-amyloidosis.  In addition the study will allow the assessment of clonal response (as measured by serial FLC assay} and by using established, validated methods of FLOW cytometry to measure the change in malignant plasma cell population. Disease response, cardiac recovery, time to progression and overall survival will also be reviewed, whilst determining the engraftment status of patients.  Finally the study will allow the assessment of the dosimetry model previously developed in Phase I and II trials in this patient group.
WHO does not specifically recite that patients having a recurrent AL-amyloidosis were treated with induction therapy but had disease progression, wherein the patient was treated with high-dose melphalan followed by stem cell transplantation.
Skinner teaches that AL amyloidosis is a fatal disease resulting from tissue deposition of amyloid fibrils derived from monoclonal immunoglobulin light chains. Treatment with oral chemotherapy is minimally effective.
To test survival and organ response in a large sample of patients treated with high-dose intravenous melphalan (100 to 200 mg/m2) and autologous blood stem-cell transplantation.  Among 701 patients with AL amyloidosis, 394 (56%) were eligible for high-dose melphalan and stem-cell transplantation; 82 did not proceed with treatment because of patient choice or disease progression. Median survival of the 312 patients who initiated treatment was 4.6 years. A complete hematologic response, defined as no evidence of an underlying plasma cell dyscrasia 1 year after treatment, was achieved in 40% of patients and was associated with prolonged survival. Statistically significant improvements occurred in end-organ disease and were greater in patients with a complete hematologic response. Mortality rate within 100 days of treatment with high-dose melphalan and stem-cell transplantation was 13%; patients with cardiomyopathy had the highest mortality rates.   Treatment of selected patients with AL amyloidosis by using high-dose melphalan and stem-cell transplantation resulted in hematologic remission, improved 5-year survival, and reversal of amyloid-related disease in a substantial proportion.
It would have been obvious to one of ordinary skill in the art to apply the treatment methods of WHO on a patient having recurrent AL-amyloidosis after receiving previous induction therapy but had disease progression.  Trial subjects in WHO include patients having a diagnosis of systemic Al-amyloidosis, either as a new diagnosis or recurrent disease.  Since some patients experienced recurrent disease it is interpreted that previous treatment had been administered.  High dose melphalan and autologous stem cell transplantation would be expected to be an obvious treatment to one of ordinary skill in the art for patients experiencing recurrent disease because Skinner teaches that a complete hematologic response was achieved in only 40% of patients following melphalan and autologous blood stem-cell transplantation, as such a large percentage of patients would experience recurrent disease after previous treatment.

	Response to arguments
	Applicant argues that the Office acknowledges that WHO is silent about the specific characteristics of patients as described in independent claim 2 of the present application.  Applicant asserts that the Office aims to cure the defect of WHO, however, by introducing Ozaki and concludes that one skilled in the art would have been motivated to omit melphalan administration altogether and apply radiotherapy alone for stem cell transplant conditioning as suggested by WHO for such patients. See Office Action, at p. 9.  However, Ozaki is focused on the treatment of multiple myeloma, not AL-amyloidosis. AL-amyloidosis is a different disease altogether, distinct from multiple myeloma. Importantly, each disease has a different pathogenesis. While multiple myeloma is a B-cell tumor that spreads throughout the body and is not confined to the bone marrow, AL-amyloidosis is a protein folding disease in which amyloid is secreted by degenerated B-cells which are confined to the bone marrow. Applicant asserts that one of skill in the art would recognize that the types of treatment for such a disease differs from the type of treatment likely required to treat multiple myeloma. Thus, one of skill in the art would not be motivated to use the teachings of Ozaki in light of WHO to arrive at the claimed methods.
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  Ozaki is relied upon for recognition that the patients over 65 years old in the WO study regarding AL-amyloidosis patients are considered to be ineligible for treatment with high-dose melphalan, as Ozaki specifically teaches elderly patients aged 65 years or older are usually considered as ineligible for high-dose melphalan therapy.
	Applicant further argues that according to Ozaki, RIC administration is combined with administration of an anti-tumor agent (i.e., melphalan) and stem cell transplantation to treat multiple myeloma. As recited in amended claim 2, treatment of AL-amyloidosis comprises stem cell transplantation but does not involve administering an additional anti-tumor agent or an immunosuppressive agent at least four weeks before and/or after stem cell transplantation. In contrast, Ozaki makes no mention of a time gap between the combined administrations of both an anti-tumor agent alongside stem cell transplantation. One of skill in the art would not be motivated to treat a disease by staggering the use of an anti-tumor agent based on the teachings of Ozaki.
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that WHO teaches [90Y]labeled anti-CD66 as the sole conditioning prior to autologous stem cell transplant  conditioning in patients with AL-amyloidosis, thus it is considered that additional treatments would not be administered.  
	With regard to the Shulz reference, Applicant argues that in contrast to the treatment methods described in Schulz for children with malignant and nonmalignant diseases, degenerated B-cells in AL-amyloidosis are restricted in locus (1.e., bone marrow) and to patients who are highly fragile; therefore, well tolerable targeted therapy is required. The present disclosure explicitly demonstrates the unexpected results related the site specificity of RIC treatment as the RIC is accumulated in the bone marrow and spleen, citing published paragraph [0016]. This facilitates the targeting of degenerated B-cells secreting amyloid. Indeed, this type of treatment is unlikely to be successful in the treatment of multiple myeloma, which spreads throughout the body. Thus, one of skill in the art would not have been motivated to combine the teachings of Schulz with the teachings of WHO to arrive at the results of the present disclosure with a reasonable expectation of success for the treatment of AL-amyloidosis.  Applicant further maintains that because AL-amyloidosis patients are highly fragile, previously used treatments are poorly tolerated by a significant number of patients. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Schulz is not relied upon for treating AL-amyloidosis, rather Schulz is relied upon for identification of a specific CD66 antibody useful in conditioning prior to stem cell transplant.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618